SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1179
TP 15-00700
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF DIEDRE WYNN, PETITIONER,

                      V                                             ORDER

MONROE COUNTY AND NEW YORK STATE DIVISION OF
HUMAN RIGHTS, RESPONDENTS.


DIEDRE WYNN, PETITIONER PRO SE.

MERIDETH H. SMITH, COUNTY ATTORNEY, ROCHESTER (ROBERT P. YAWMAN, III,
OF COUNSEL), FOR RESPONDENT MONROE COUNTY.

CAROLINE J. DOWNEY, GENERAL COUNSEL, BRONX (MARILYN BALCACER OF
COUNSEL), FOR RESPONDENT NEW YORK STATE DIVISION OF HUMAN RIGHTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Monroe County [John J. Ark,
J.], entered April 24, 2015) to review a determination of respondent
New York State Division of Human Rights. The determination dismissed
petitioner’s complaint.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed for reasons
stated in the decision of respondent New York State Division of Human
Rights.




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court